UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA


             -against-                                        ORDER

                                                          18 Cr. 601 (PGG)
 GODOFREDO LEANDRO GONZALEZ,

                          Defendant.



PAUL G. GARDEPHE, U.S.D.J.:

              It is hereby ORDERED that the sentencing of Defendant Gonzalez, previously

scheduled for April 16, 2020, will now take place on June 24, 2020 at 4:30 p.m. in Courtroom

705 of the Thurgood Marshall United States Courthouse, 40 Foley Square, New York, New

York.

Dated: New York, New York
       March 30, 2020
